
	
		I
		111th CONGRESS
		2d Session
		H. R. 5032
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Mr. Ackerman (for
			 himself, Mr. Maffei,
			 Mr. King of New York,
			 Mr. Klein of Florida,
			 Mr. Perlmutter, and
			 Ms. Speier) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Securities Investor Protection Act of 1970
		  to provide insurance coverage for certain indirect investors caught in Ponzi
		  schemes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ponzi Scheme Investor Protection Act
			 of 2010.
		2.Additional
			 protections for investors in Ponzi schemes
			(a)In
			 generalThe Securities
			 Investor Protection Act of 1970 (15 U.S.C. 78aaa et seq.) is amended by
			 inserting after section 8 the following new section:
				
					8A.Special
				provisions related to Ponzi schemes
						(a)Determination by
				trusteePromptly after the
				appointment of the trustee, such trustee shall determine if the debtor is a
				Ponzi scheme. If the trustee determines that the debtor is a Ponzi
				scheme—
							(1)the trustee shall
				notify SIPC;
							(2)SIPC shall make
				such determination publicly available, including on SIPC’s Web site; and
							(3)if the trustee determines that customers
				invested more than $1,000,000,000 in such Ponzi scheme, the trustee and SIPC
				shall, not later than 30 days after such determination is made, jointly submit
				to the Committee on Financial Services of the House, the Committee on Banking,
				Housing, and Urban Affairs of the Senate, and the Secretary of the Treasury a
				reasonable expected timeline for the consideration of claims made under this
				section.
							(b)Statement of
				claim
							(1)In
				generalAn indirect Ponzi scheme investor may, not later than the
				end of the 1-year period beginning on the date SIPC makes a determination
				publicly available under subsection (a), file with the trustee a written
				claim—
								(A)stating the type
				of securities held by the Ponzi scheme on behalf of the Ponzi scheme investor
				on behalf of the indirect Ponzi scheme investor;
								(B)stating the number
				of such securities, or in the case of a pooled investment, the percentage of
				such securities;
								(C)stating the amount
				of any funds invested by the indirect Ponzi scheme investor with the Ponzi
				scheme investor that were invested with the Ponzi scheme, but for which the
				indirect Ponzi scheme investor has not received a statement or other
				documentation that would allow the indirect Ponzi scheme investor to identify
				in which securities the Ponzi scheme stated such funds were invested;
				and
								(D)containing such
				other information as SIPC may determine necessary to carry out the provisions
				of this section.
								(2)NoticeAt
				the time an indirect Ponzi scheme investor makes a claim under paragraph (1),
				the indirect Ponzi scheme investor shall also file a copy of the claim with the
				appropriate Ponzi scheme investor.
							(c)Coordination
				with Ponzi scheme investorTo the extent necessary, the trustee
				shall coordinate with Ponzi scheme investors to ensure proper payments to
				indirect Ponzi scheme investors under this section.
						(d)Payments to
				indirect Ponzi scheme investors
							(1)In
				generalAfter receipt of a written statement of claim pursuant to
				subsection (b), unless the trustee determines such claim to be fraudulent, the
				trustee shall, with respect to the securities that are the subject of such
				claim, take the following actions in the following order:
								(A)With respect to a claim relating to
				securities of a class and series of an issuer which are ascertainable from the
				books and records of the Ponzi scheme or are otherwise established to the
				satisfaction of the trustee, deliver securities of such class and series to the
				indirect Ponzi scheme investor if and to the extent available to satisfy such
				claims in whole or in part, with partial deliveries to be made pro rata to the
				greatest extent considered practicable by the trustee.
								(B)Pay the indirect
				Ponzi scheme investor a cash amount equal to—
									(i)the value of any
				securities identified in the claim and not otherwise delivered to the indirect
				Ponzi scheme investor under subparagraph (A); and
									(ii)the value of any funds identified in the
				claim as being invested in the Ponzi scheme by the Ponzi scheme investor on
				behalf of the indirect Ponzi scheme investor, but for which the indirect Ponzi
				scheme investor is unable to identify in which specific securities the Ponzi
				scheme stated such funds were invested.
									(2)Maximum
				amountThe aggregate amount of the value of all securities and
				cash delivered under paragraph (1) may not exceed, for each indirect Ponzi
				scheme investor, an amount equal to—
								(A)$100,000,
				minus
								(B)the aggregate amount of all cash and
				securities invested in the Ponzi scheme by the Ponzi scheme investor on behalf
				of the indirect Ponzi scheme investor that is recovered by the Ponzi scheme
				investor from the trustee.
								(3)Advances by
				SIPCWith respect to payments made pursuant to this section, the
				trustee may satisfy claims out of moneys made available to the trustee by SIPC
				notwithstanding the fact that there has not been any showing or determination
				that there are sufficient funds of the Ponzi scheme available to satisfy such
				claims.
							(4)WaiverBy accepting any security or cash from the
				trustee under this section, the indirect Ponzi scheme investor agrees to waive
				the right to sue the Ponzi scheme investor with respect to such security or
				with respect to the security that was the basis for such cash payment.
							(5)Security
				valuationFor purposes of this subsection, the value of a
				security shall be deemed to be the amount listed for such security on the last
				statement the indirect Ponzi scheme investor received from the Ponzi scheme
				investor before the trustee determined the debtor was a Ponzi scheme pursuant
				to subsection (a).
							(e)Prohibition on
				double paymentsSecurities delivered pursuant to subsection (d),
				and securities, or percentages of securities, which were the basis for cash
				paid pursuant to subsection (d), may not be the basis for any other payment by
				the trustee or SIPC under this Act.
						(f)Recovery of
				fundsThe trustee of a Ponzi scheme may not seek to recover
				money, including profits, from any investor in the Ponzi scheme unless such
				investor was either complicit or negligent in their participation in the Ponzi
				scheme.
						(g)Non-Applicability
				if lawsuit filedThis section shall not apply to a claim filed by
				an indirect Ponzi scheme investor if such investor has filed a lawsuit against
				the Ponzi scheme investor, the Ponzi scheme, or the trustee in connection with
				the securities that are the basis of such claim.
						(h)Retroactive
				applicabilityWith respect to the appointment of a trustee made
				before the date of the enactment of this section, such trustee shall make the
				determination required under subsection (a) not later than 30 days after such
				date of enactment, and only if such trustee makes a determination that the
				debtor is a Ponzi scheme and customers invested more than $1,000,000,000 in the
				Ponzi scheme.
						(i)Interest
				paymentsIf the Secretary of
				the Treasury makes a determination that claims under this section are not being
				considered in accordance with the timeline submitted to the Secretary under
				subsection (a)(3), the Secretary may require any future payments made under
				this section to be made with interest.
						(j)RulemakingSIPC
				shall issue regulations to carry out the provisions of this
				section.
						.
			(b)SIPC authority
			 To advance fundsSection 9 of such Act (15 U.S.C. 78fff–3) is
			 amended by adding at the end the following new subsection:
				
					(d)Advances related
				to Ponzi schemesSIPC shall
				advance to the trustee—
						(1)such moneys as may be required to pay
				claims made under section 8A; and
						(2)such moneys as may be required to carry out
				section
				8A.
						.
			3.SIPC Fund
			 assessmentNot later than the
			 end of the 60-day period beginning on the date of the enactment of this Act,
			 SIPC shall issue regulations to modify the SIPC Fund assessment levels to
			 ensure they are adequate to cover the anticipated costs to the SIPC Fund of
			 carrying out the amendments made by this Act.
		4.DefinitionsSection 16 of the Securities Investor
			 Protection Act of 1970 (15 U.S.C. 78lll) is amended by adding at the end the
			 following new paragraph:
			
				(15)Definitions
				related to Ponzi schemes
					(A)Ponzi
				schemeThe term Ponzi scheme means any fraudulent
				investment operation which is managed in a manner that provides investors with
				returns (or purported returns) derived substantially from investments made by
				other investors rather than from profits.
					(B)Ponzi scheme
				investorThe term Ponzi scheme investor means a
				customer of a debtor, where the trustee of such debtor has determined the
				debtor to be a Ponzi scheme.
					(C)Indirect Ponzi
				scheme investorThe term
				indirect Ponzi scheme investor means any person (including any
				person with whom the Ponzi scheme investor deals as principal or agent) who is
				an investor in a Ponzi scheme investor and on whose behalf the Ponzi scheme
				investor has a claim on account of securities received, acquired, or held by
				the Ponzi scheme in the ordinary course of its business as a broker or dealer
				from or for the securities accounts of such Ponzi scheme investor for
				safekeeping, with a view to sale, to cover consummated sales, pursuant to
				purchases, as collateral, security, or for purposes of effecting
				transfer.
					.
		
